Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Rotenstreich et al. (US 2012/0127430) in view of Fukushima et al. (US 2002/0099305) and Kandel et al. (US 2009/0213329) references. While in combination these references teach a method of using a pupilometer with a ocular fixture, testing compartment, camera, controller, chromatic beam emitters to provide red and blue stimuli they fail to teach driving subsets of the beam emitters into various illumination modes to determine the extent of the functional visual filed through the use of the percentage of pupil contraction and maximal contraction velocity as well as mean absolute deviation in latency of maximal contraction velocity between various parts of the visual field wherein the second illumination mode is based on data and analysis of said data collected in the first illumination mode. This distinguishes the claimed invention over the prior art which thus allows for VF defects and rod and cone function to be assessed in a way that allows for better repeatability to assess disease progression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791